Citation Nr: 0207442	
Decision Date: 07/09/02    Archive Date: 07/17/02

DOCKET NO.  00-11 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for service-connected left 
(minor) navicular bone fracture residuals, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from March 1974 to March 1976. 


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied an 
increased disability evaluation for the veteran's service-
connected left (minor) navicular bone fracture residuals.  In 
April 2001, the Board remanded the claim for additional 
development.  The veteran has been represented throughout 
this appeal by the Alabama Department of Veterans Affairs.


FINDING OF FACT

The veteran's left (minor) navicular bone fracture residuals 
are manifested by complaints that include pain and weakness, 
with objective findings that include some limitation of 
motion and X-ray evidence of post-traumatic degenerative 
change, but not a nonunion of the radius and ulna, or in the 
lower half of the radius, fixation of the left hand, or 
ankylosis of the left wrist. 


CONCLUSION OF LAW

The criteria for a rating of 20 percent, and no more, for 
left (minor) navicular bone fracture residuals have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5214, 5215 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, 

and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the RO's February 2000 decision that the 
evidence did not show that the criteria had been met for a 
rating in excess of 10 percent for his service-connected left 
(minor) navicular bone fracture residuals.  That is the key 
issue in this case, and the statement of the case (SOC), and 
the supplemental statement of the case (SSOC), informed the 
veteran of the relevant criteria.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board further notes that in May 
2001, the RO sent the veteran a letter notifying him of the 
provisions of the VCAA, to include notice of the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision, SOC, SSOC and May 
2001 letter sent to the appellant informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  


Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  The appellant has not referenced 
any obtainable evidence not of record that might aid his 
claim.  In this regard, in August 2001, pursuant to the 
Board's April 2001 remand, the RO sent a request for the 
veteran's records to Dr. Morton S. Rickless.  The RO 
contemporaneously informed the veteran that it was requesting 
these records in an August 2001 letter, and informed him that 
if no records were received within 60 days, it would proceed 
to issue a decision on his claim.  There is no record of a 
response from Dr. Rickless (a January 2000 report from Dr. 
Rickless was subsequently associated with the claims file, 
which was a duplicate of a report already contained in the 
claims file).  The RO also requested and obtained VA medical 
records, and has obtained non-VA medical records, as well as 
the veteran's service medical records from the National 
Personnel Records Center.  Two VA examinations covering the 
disability in issue have been performed.  The veteran and his 
representative have not argued that any further development 
is warranted.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The intent of the 

schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. § 4.1.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The veteran has filed a claim of entitlement to an increased 
rating for his left (minor) navicular bone fracture 
residuals.  In February 2000, the RO denied the claim.  The 
veteran has appealed the issue of entitlement to an increased 
rating.

The veteran essentially asserts that a higher rating is 
warranted for his left (minor) navicular bone fracture 
residuals.  He asserts that he has constant left wrist pain, 
as well as weakness and other symptoms.  In his substantive 
appeal, received in May 2000, and a letter, received in 
February 2002, he argued that he has a non-union of the 
scaphoid.   

The veteran has been granted service connection for left 
(minor) navicular bone fracture residuals.  The veteran's 
left wrist disability is currently rated, by analogy, as 
"wrist, limitation of motion," under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5215.  See 38 C.F.R. §§ 4.20, 4.31 
(2001); see also Lendenmann v. Principi, 3 Vet. App. 345 
(1992); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The veteran's left wrist disability is rated as 10 percent 
disabling under DC 5215.  Under DC 5215, a 10 percent rating 
is the maximum rating allowed.  The veteran is therefore 
currently receiving the maximum rating under DC 5215.  

The Board will next determine whether a higher rating is 
warranted under any other diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

 
Under 38 C.F.R. § 4.71a, DC 5214, a 20 percent rating is 
warranted for wrist, ankylosis of: Favorable in 20 degrees to 
30 degrees of dorsiflexion (minor).  

The most recent VA examination report of record is dated in 
July 2001.  This report shows that the veteran complained of 
left wrist pain, weakness, swelling, stiffness, heat, redness 
and instability, giving way, locking, fatigability and a lack 
of endurance.  The examiner noted that there was some 
evidence of painful motion, but no edema, effusion, 
instability, redness, heat or abnormal movement.  The 
examiner noted that the veteran's left wrist had the 
following ranges of motion: dorsiflexion to 62 degrees, 
palmar flexion to 74 degrees, radial deviation on the left to 
16 degrees, and wrist ulnar deviation to 39 degrees.  In 
recording the ranges of motion, the examiner endorsed the 
normal ranges of motion as contained in 38 C.F.R. § 4.71, 
Plate I.  See 38 C.F.R. § 4.71, Plate I (indicating that the 
normal range of motion of the wrist is extension to 70 
degrees, flexion to 80 degrees, ulnar deviation to 45 
degrees, and radial deviation to 20 degrees).  

This report is the most recent report of record, and is 
considered highly probative of the veteran's current 
condition.  Francisco.  It does not show that the veteran has 
ankylosis of the left wrist, nor is there any other evidence 
showing that the veteran has ankylosis of the left wrist.  
Accordingly, ankylosis of the left wrist is not shown, and a 
20 percent rating under DC 5214 is not warranted. 

However, the Board's analysis is not yet complete, as it must 
also consider whether an increased rating is warranted for 
the veteran's left wrist based on functional impairment which 
can be attributed to pain and weakness.  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45; 
see also VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  

In this case, the evidence of functional loss includes the 
July 2001 VA examination report, which shows that the 
veteran's left wrist is 18 centimeters (cm.) in 
circumference, as compared to 19.5 cm. on the right.  An X-
ray report for the left 

wrist contains an impression of post-traumatic degenerative 
change.  The diagnosis was fracture of the left navicular 
bone at the wrist, 26 years remote, with loss of function due 
to pain.  The examiner noted that the veteran had 
osteonecrosis and not carpal tunnel syndrome.  

Other evidence for consideration includes VA outpatient 
treatment reports, dated between 1998 and 2001, a July 1999 
VA examination report, and a January 2000 report from Morton 
S. Rickless, M.D.  Overall, the VA outpatient treatment 
reports show periodic treatment for complaints of a variety 
of left wrist symptoms that included pain, swelling, weakness 
and/or finger numbness.  The veteran also complained that  
his wrist brace did not alleviate his symptoms.  An elastic 
wrist support was ordered in November 2000.  The assessments 
included chronic left wrist pain.  This evidence also shows 
that physicians have recommended that the veteran undergo 
left wrist surgery, and that he has DJD (degenerative joint 
disease) of the left wrist.  See e.g., Dr. Rickless' January 
2000 report.  Finally, Dr. Rickless' report notes that X-rays 
revealed nonunion of the scaphoid with collapsed wrist.  

In summary, the evidence shows that the veteran's primary 
symptomatology consists of chronic left wrist pain with 
arthritis, and some limitation of motion.  VA physicians have 
instructed him on how to use a flexible wrist brace, and at 
least two physicians have recommended that he undergo a left 
wrist fusion.  Based on the foregoing, the Board finds that 
the veteran has the functional equivalent of ankylosis of the 
left wrist, favorable in 20 degrees to 30 degrees of 
dorsiflexion (minor), as required for a rating of 20 percent 
under DC 5214.  Therefore, a 10 percent rating is warranted 
for functional loss, in addition to the currently assigned 10 
percent rating.  

A rating in excess of 20 percent is not warranted.  In this 
regard, the Board notes that the veteran has essentially 
argued that the "nonunion of the scaphoid with collapsed 
wrist" as reported in Dr. Rickless' January 2000 report, 
warrants a higher rating.  


Under 38 C.F.R. § 4.71a, DC 5210, Radius and ulna, nonunion 
of, with flail false joint, warrants a 30 percent rating.  
Under 38 C.F.R. § 4.71a, DC 5212, radius, impairment of: 
nonunion in lower half, with false movement: with loss of 
bone substance (1 inch (2.5 cms.) or more) and marked 
deformity, (minor), warrants a 30 percent evaluation.  Under 
38 C.F.R. § 4.71a, DC 5213, supination and pronation, 
impairment of: loss of (bone fusion): the hand fixed in 
supination or hyperpronation, (minor), warrants a 30 percent 
rating.  Under 38 C.F.R. § 4.71a, DC 5214, a 30 percent 
rating is warranted for ankylosis of the minor wrist, any 
other position, except favorable.  

However, a review of the recent medical evidence does not 
demonstrate that the veteran meets the criteria for an 
evaluation in excess of 20 percent under any of the other 
aforementioned diagnostic codes.  Specifically, the evidence 
does not show that the veteran has any of the following: 
nonunion of the radius and ulna with flail false joint, 
nonunion in lower half of the radius with false movement, 
loss of bone substance (1 inch (2.5 cms.) or more) and marked 
deformity, the left hand fixed in supination or 
hyperpronation, or ankylosis of the left wrist.  Accordingly, 
a rating in excess of 20 percent is not for application.  
38 C.F.R. § 4.71a, DC's 5210, 5212, 5213, 5214.  Furthermore, 
the Board finds that the record does not show that the 
veteran's functional loss in his left wrist impairs him to 
such a degree that he has the equivalent of symptoms as 
required for a 30 percent rating under any of these 
diagnostic codes.  DeLuca, supra; VAGCOPPREC 9-98.

Finally, the Board has considered the evidence of nerve 
impairment due to the veteran's disability, and whether an 
additional rating is warranted for impairment of the 
peripheral nerves affecting the left arm, left forearm or 
left hand.  See 38 C.F.R. § 4.124a, DC's 8510 through 8515, 
DC's 8516 through 8519, and corresponding diagnostic codes 
for neuritis and neuralgia.  Specifically, the veteran has 
occasionally complained of numbness in his left upper 
extremity, and both a September 1998 VA outpatient treatment 
report and the October 1999 VA electomyograph report shows 
that the findings were thought to be indicative of left 

carpal tunnel syndrome.  However, the most recent medical 
reports do not show such complaints.  Carpal tunnel syndrome 
was ruled out by the July 2001 VA examiner, who determined 
that the veteran had osteonecrosis.  There is no other 
diagnosis of a disability involving the nerves of the left 
forearm, wrist or hand.  An additional evaluation under these 
diagnostic codes is therefore not warranted.
  
Accordingly, the Board finds that a 20 percent rating for the 
veteran's service-connected left (minor) navicular bone 
fracture residuals is warranted.  See 38 C.F.R. §§ 4.41, 
4.59, 4.71a; Schafrath, 1 Vet. App. at 595-596.


ORDER

A rating of 20 percent, and no more, for service-connected 
left (minor) navicular bone fracture residuals is granted, 
subject to provisions governing the payment of monetary 
benefits.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

